DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on February 22, 2022 is acknowledged.  The traversal is on the ground(s) that the Office has not demonstrated that the examination of all groups of claims would represent an undue burden.  This is not found persuasive because in a national stage application, for a restriction to be proper, the Examiner must show a lack of unity of invention between the restricted claims and does not need to demonstrate that the search of all the claims would impose a serious burden.  MPEP § 806.3 pertains to applications filed under 35 U.S.C. 111, not National Stage applications filed under 35 U.S.C. 371.  See MPEP § 1893.03.  As the common technical feature, claim 1, does not contribute over the prior art as detailed in the office action mailed December 22, 2021, the feature is not a special technical feature and invention lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 have been withdrawn as being directed towards non-elected inventions.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: All the reference characters in Fig. 4B except RC 14 are not mentioned in the description.  RC 14 in Fig. 4B appears to be denoting something other than a second major surface, as defined in the instant disclosure and denoted in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RC “6” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: - p. 13 lines 24-29: optional reinforcing mesh 22 is shown in Fig. 1 not Fig. 2 as stated in description.  Appears to be a specification error.  If intended to be shown in Fig. 2, Fig. 2 will need to be update.  If not intended to be shown in Fig. 1, Fig. 1 will need to be updated.- p. 14 line 2: missing parenthesis “—pol(ethylene oxide), poly(vinyl) acetate—"  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a two-dimensional nonwoven structure or a three-dimensional nonwoven structure”.  The instant disclosure states “[a]s used herein, the term ‘two-dimensional nonwoven structure’ will be used to refer to such a predominately two-dimensional nonwoven fibrous structure. Therefore, a two-dimensional nonwoven structure would include, for example, a hollow cone-shaped or tubular shaped or box-shaped structure that is generally or overall three-dimensional.”  The inclusion of three-dimensional structures within the definition of two-dimensional, including specifying a hollow cone-shaped, tubular shape, or box-shaped is inconsistent with what is traditionally known in the art for two-dimensional.  It is unclear what structure is meant by two-dimensional nonwoven structure and what is meant by three-dimensional nonwoven structure.  As a two-dimensional nonwoven structure or a three-dimensional nonwoven structure is claimed, it is unclear how the two different structure are structurally distinction given the explicit overlap in the definition.  
Claims 2 and 3 recite the limitation “wherein said two-dimensional nonwoven structure has a longest major surface and a shortest major surface dimension.”  However, claim 1 recites “a two-dimensional nonwoven structure or a three-dimensional nonwoven structure.”  It is unclear if claims 2 and 3 intend to limit the article to comprising a two-dimensional nonwoven structure or recites a limitation if the nonwoven article comprises a two-dimensional nonwoven structure and therefore not required if a three-dimensional nonwoven structure is present.  For the purpose of prior art application, Examiner will interpret the claimed limitation as apply to the embodiment only when the nonwoven structure is two-dimensional.  As discussed above, it is unclear the structural distinction intended by differentiating a two-dimensional nonwoven structure and three-dimensional nonwoven structure given that a mat and a blanket are both referred to as two-dimensional nonwoven structure and three-dimensional nonwoven structure in the instant disclosure.  It is also unclear how the longest and shortest major surface dimension is determined for two-dimensional nonwoven structure that are described in the instant disclosure as including a hollow cone-shaped or tubular shapes structure or for a three dimensional structure.  The instant disclosure states “discontinuous ceramic fibers of the two-dimensional nonwoven structure have a length equal to the longest or shortest major surface dimension of the two-dimensional nonwoven structure (e.g., the length or width of a mat, sheet or blanket, the circumference of a nonwoven tube or cone, the outer perimeter of a nonwoven box, etc.”  Generally, the diameter, not the circumference would be considered for the length.  As a non-rectangular, it is unclear how the longest and shortest dimension is determined.  Claim 7 also refers to “a longest major surface and a shortest major surface dimension.”
Similar to claims 2-3, claim 4 recites the limitation “wherein said three-dimensional nonwoven structure comprises at least one or a plurality of three-dimensional molded features.”  It is unclear if claim 4 intends to limit the article to comprising a three-dimensional nonwoven structure or recites a limitation if the nonwoven article comprises a three-dimensional nonwoven structure and therefore not required if a two-dimensional nonwoven structure is present.  
Claim 6 recites the limitation “wherein each of the plurality of polycrystalline, aluminosilicate ceramic fibers exhibits a diameter of at least 3 micrometers as determined using the Filament Diameter Measurement Procedure with electron microscopy.”  The “the Filament Diameter Measurement Procedure” is not a standard test method and no methodology has been provided.  Therefore, it is unclear how the diameter are intended to be determine apart from the use of electron microscopy.  For the purpose of prior art application, Examiner will interpret fibers taught has having a diameter within the claimed range as reading on fiber having a diameter within the claimed range according to the claimed methodology.
Claim 11 recites the limitation “wherein the inorganic binder comprise silica, alumina, zirconia, kaolin clay, bentonite clay, silicate, micaceous particles, precursors thereof, and any combinations thereof.”  It is unclear of the list of materials intended to be inclusive or alternative based on the use of “and” without proper Markush language.  Since “combinations thereof” is intended, it appears that the list is intended to be alternative, wherein only one of the materials listed is required to meet the claim limitations but is open to have multiple materials listed present as well.  Amending the claim to read “wherein the inorganic binder comprise silica, alumina, zirconia, kaolin clay, bentonite clay, silicate, micaceous particles, precursors thereof, or any combinations thereof” would capture the list being alternative.   It is unclear if the list is intended to be a Markush group and therefore is an improper Markush group.  Amending the claim to read “wherein the inorganic binder is selected from the group consisting of silica, alumina, zirconia, kaolin clay, bentonite clay, silicate, micaceous particles, precursors thereof, and any combinations thereof” would capture this interpretation.
Remaining claims are rejected based on their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0247838 to Endle.
Regarding claims 1, 5, 6, and 8-12, Endle teaches an inorganic fiber web (nonwoven article) of inorganic fiber, including polycrystalline inorganic fibers, such as mullites and aluminosilicates chopped to desired lengths (plurality of polycrystalline, aluminosilicate ceramic fibers), and an inorganic binder which is activated to bond at least some of the fiber together, including alkali metal silicates, clays, silica sol, and bentonite (Endle, abstract, para 0027, 0031-0032, 0045, 0056), reading on the ceramic fibers being cohesively bonded together by a fired precursor inorganic binder and each cohesively bonded discontinuous fiber being bonded to one or a plurality of other discontinuous fibers at one or more locations.  The web is necessarily a two-dimensional or three-dimensional structure.
Regarding claims 4-5, Endle shows the web being generally planar (Endle, Fig. 1 and 2), reading on the web being a two-dimensional structure as best understood by Examiner.  As Endle teaches a two-dimensional nonwoven structure, as best understood by Examiner, the limitations of claim 5 only further limit the alternative limitation of the structure being a three-dimensional nonwoven structure.  Therefore, since the reference discloses the limitation of a two-dimensional nonwoven structure, the limitations of claims 4-5 are optional and anticipated by Endle.
Regarding claim 6, Endle teaches the inorganic fiber having an average diameter of from about 4 to about 10 microns (Endle, para 0059), reading on the fibers exhibiting a diameter of at least 3 micrometers, specifically at least 4 micrometers.  
Regarding claims 8 and 10, Endle teaches the web having a bulk density of greater than about 0.1 grams per cm3 to 0.3 grams per cm3 and a weight per unit area in the range from about 500 g/m2 to about 2000 g/m2 (Id., para 0040). 
Regarding claim 9, Endle teaches the fiber web having a thickness greater than 5 cm (Endle, abstract).
Regarding claim 11, Endle teaches the web comprising inorganic particulate additives, including alkali metal silicate (Endle, abstract, para 0061, 0063, 0065).
Regarding claim 12, Endle teaches the web enhancing the fire-protecting of an object (Endle, para 0007), reading on the web being a fire protection article.  Examiner would also like to note that the limitation “wherein the article is selected from the group consisting of a filtration article, a thermal insulation article, an acoustic insulation article, a fire protection article, a mounting mat, a gasket, a catalyst support, an abrasive material or article, and combinations thereof” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  

Claims 1, 4-6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2012/0269691 to Kunze.
Regarding claims 1, 4-6, 9, and 12, Kunze teaches a needle-punched fiber mat (nonwoven article) comprising a fiber blanket (nonwoven structure) comprising polycrystalline alumina-silica fibers having an average length from 0.5 to 300 mm (discontinuous) (Kunze, abstract, para 0008, 0017, 0019, 0030-0034para 0019) that are impregnated with an organosilicon compound of siloxane compounds and free of organic binder (Id., abstract, para 0008) (cohesively bonded together by a fired precursor inorganic binder).  Kunze teaches the organosilane compounds prevent the inorganic fibers from scattering (Id., para 0062), reading on the organosilane cohesively bonding together the fibers.  As the fiber mat is needle-punched and impregnated with the organosilane, it would necessarily have each of the cohesively bonded discontinuous fiber be bonded to one or a plurality of other discontinuous fiber at one or more location along its length. The fiber mat would necessarily be two-dimensional or three-dimensional.
Regarding claims 4-5, Kunze teaches specific fiber mat having dimensions of 295 mm length by 48 mm width (two dimensional structure) that were wound around a cylindrical monolith body having a diameter of 86 mm and 55 mm long (Kunze, Fig. 5 para 0109).  As Kunze teaches a two-dimensional nonwoven structure, as best understood by Examiner, the limitations of claim 5 only further limit the alternative limitation of the structure being a three-dimensional nonwoven structure.  Therefore, since the reference discloses the limitation of a two-dimensional nonwoven structure, the limitations of claims 4-5 are optional and anticipated by Kunze.
Regarding claim 6, Kunze teaches the fibers having an average diameter of 4 to 8 micron (Kunze, para 0019, 0033-0034).  
Regarding claim 9, Kunze teaches the fiber blanket having a thickness from about 1 to about 50 mm (Kunze, para 0020).

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/106295 to Sako.
Regarding claims 1, 11, and 12, Sako teaches a mat, such as for a mounting member (claim 12) used for a pollution control element, comprising inorganic fibers, specifically mullite fibers with an average length from approximately 0.5 to 50 mm (discontinuous polycrystalline aluminosilicate ceramic fibers), and an aggregate substance comprising inorganic fine particles, such as dispersed in inorganic sols, impregnated throughout most of the mat (Sako, abstract, p. 6 lines 19-23).  Sako teaches the inorganic particles sintering and adhering to the surface of the fiber and attach to the intersection points of the inorganic fibers that will restrain the intersection points (Id., p 3 line 28- p. 4 line 8) and teaches the inorganic finer particles being dispersed (inorganic sols) including silica sol (p. 9 lines 20-28, Fig. 2 and 3), reading on the fiber being cohesively bonded together by a fired precursor inorganic binder, wherein each cohesively bonded fiber is bone to one or a plurality of other fibers at one or more locations along its length.  
Regarding claim 11, Sako teaches the mat comprising inorganic swelling material including bentonite clay (Sako, p. 6 line 30- p. 7 line 4), reading on the mat further comprising an inorganic binder to bond together the plurality of polycrystalline, aluminosilicate ceramic fibers that comprising bentonite clay, as best understood by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Endle, as applied to claims 1, 4-6, and 8-12 above.
Regarding claims 2-3, Endle teaches an embodiment formed on a belt having a carrier approximately 60 cm wide (Endle, para 0127).  Endle teaches the inorganic fibers having a length of 20 cm and the mat having a thickness of 8.9 cm (Id., para 0127-0130).  Endle shows the web being generally planar (Id., Fig. 1 and 2), reading on the web being a two-dimensional structure as best understood by Examiner.  Endle teaches the inorganic fiber having an average diameter of from about 4 to about 10 microns and an average length from about 0.5 to about 10 cm (Id., para 0059), reading on the cohesively bonded discontinuous fibers having a length that is less than the longest or shortest major surface dimension of the structure and greater than the thickness dimension of the two-dimensional nonwoven structure.  While Endle does not teach the specific dimension of the mat when the fiber are the polycrystalline inorganic fiber, such as mullite, it would have been obvious to one of ordinary skill in the before the effective filing date to form the web of Endle having the exemplified dimensions of a thickness of 8.9 cm and fiber length of 20 cm as Endle disclosed that they can be used alternatively or in combination as the inorganic fiber and based on the desire to practice the invention of Endle based on the totality of the teachings. 

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze, as applied to claims 1, 4-6, 9, and 12 above.
Regarding claims 2-3 and 7, Kunze teaches the fibers having a length of 0.5 to 300 cm (Kunze, para 0019, 0033-0034). Kunze teaches the fiber blanket having a thickness from about 1 to about 50 mm (Kunze, para 0020).  Kunze teaches specific fiber mat having dimensions of 295 mm length by 48 mm width (two dimensional structure) that were wound around a cylindrical monolith body having a diameter of 86 mm and 55 mm long (Id., para 0109).  While Kunze does not explicitly teach the fiber length being less than the longest or shortest major surface dimension of the structure or between those dimensions as well as being greater than the thickness, the fiber length and mat dimensions disclosed encompasses and overlaps the instant claimed ranges.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the fiber length and mat dimension, such as resulting within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/052,955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 7 requires all the limitation of claim 1 of co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2016/0244001 to Chauhan teaches a high temperature insulation mat comprising polycrystalline alumina fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789